Case 4:18-cr-00575 Document 145 Filed on 06/20/19 in TXSD Page 1 of 1




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   June 20, 2019
                                                                David J. Bradley, Clerk
